Citation Nr: 0631684	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-24 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling prior to 
December 15, 2003, and currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971, from November 1990 and August 1991 and from December 
15, 2003 to February 18, 2006.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran initially appealed a denial of a rating in 
excess of 30 percent for his service-connected PTSD.  On 
December 15, 2003, he was recalled to active duty at which 
time his compensation was legally suspended.  After his 
release from active duty in February 2006, his compensation 
for PTSD was set as 50 percent disabling.  He has continued 
his appeal.  He initially requested a hearing before the 
Board, but withdrew his request in correspondence received 
in June 2006.  


FINDINGS OF FACT

1.	Prior to his return to active duty in December 2003, the 
veteran exhibited a flattened affect, panic attacks, 
impairment of memory, judgment and insight described as only 
fair, disturbances of mood demonstrated by anxiety and 
depression, sleep disturbances and intrusive thoughts.  

2.	The veteran currently exhibits symptoms that include 
suicidal ideations, increased depression, irritability, 
anxiety, avoidance, impairment of memory, concentration and 
distractibility.  He is found to have difficulty in adapting 
socially as well as in a work-like setting, with the 
examiner questioning the veteran's ability to maintain his 
current level of employment.  




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a rating of 50 percent, but no more, 
for PTSD were met prior to December 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9411 
(2006).  

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a current rating of 70 percent, but 
no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the Court held that a notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Id.

In a VCAA letter dated in October 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO 
asked the appellant to submit any evidence in his possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran is seeking an increased evaluation for his PTSD.  
Service connection was established by rating decision of the 
RO in April 1996 at which time a 30 percent evaluation was 
assigned.  The rating was continued through the current 
appeal until the veteran was recalled to active duty in 
December 2003.  His benefits were legally suspended at that 
time, and then reinstituted in February 2006 after his 
release from active duty.  At that time, a 50 percent rating 
was assigned.  He has continued his appeal of the 50 percent 
evaluation that was awarded at that time.  The Board will 
evaluate the veteran's disability on the basis of the 
evidence of record prior to his return to active duty, and 
then subsequent to his release from service.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

A non-compensable evaluation for PTSD is warranted where the 
condition has been formally diagnosed, but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 
10 percent rating is warranted for PTSD with occupational 
and social impairment due to mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; where symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  A 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike settings); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

An examination was conducted by VA in October 2002.  At that 
time, the veteran stated that he felt as if his PTSD was 
getting worse in some areas and that he was starting to have 
some anxiety attacks.  On mental status examination, the 
veteran was alert, oriented, attentive and appeared his 
stated age.  His mood appeared to be dysphoric and his 
affect was constricted.  His speech was a regular rate and 
rhythm.  There was no evidence of psychomotor agitation or 
retardation.  The veteran's eye contact was good and he was 
cooperative with the examiner.  His thought process was 
logical and coherent.  His thought content was devoid of any 
current auditory or visual hallucinations.  There was no 
evidence of delusional content.  He denied any current 
suicidal or homicidal ideation.  His memory was intact for 
immediate, recent, and remote events.  He was not able to 
interpret a proverb but he was able to spell "world" 
backwards.  The veteran had partial insight in tho his 
current condition.  The diagnostic impressions were PTSD, 
depressive disorder, not otherwise specified, and panic 
disorder.  The GAF score was 53.  He was noted to exhibit 
moderate symptoms associated with PTSD, depression and panic 
disorder.  The veteran stated that he had nightmares about 
his time in Vietnam about once or twice per week and had 
intrusive thoughts about his experiences there up to three 
times per week.  These were triggered by rain and the sound 
of helicopters.  He sated that he is lonely and had a 
problem coping and had periods in which he experienced 
discreet periods of anxiety, in which he stated that he 
shook, had an increased heart rate, felt clammy and 
nauseous.  He stated that this occurred about four times a 
week.  He reported decreased interest in activities, felt 
isolated and detached from others.  He also described some 
irritability and a mildly depressed mood.  His social 
interactions with others appeared to be moderately impaired 
as was his ability to maintain employment and perform job 
duties.  His overall level of disability was considered in 
the considerable range.  It was believed that he might 
benefit from more treatment and perhaps an adjustment of his 
medications.  

VA outpatient treatment records, dated from October 2002 to 
March 2003, show that the veteran received treatment during 
this time for physical disabilities such as hypertension as 
well as for his service-connected PTSD.  When last 
evaluated, his chief complaint was of chronic sleep 
impairment, social impairment and isolation, and intrusive 
thoughts of combat experiences, with nightmares and a 
depressed mood.  On examination, he was alert, oriented and 
in no acute distress.  His grooming, dress and hygiene were 
appropriate.  There were no abnormal motor gestures or 
behaviors.  Eye contact was good.  Affect was appropriate, 
but with a flattened range evident.  His mood was dysphoric.  
Reality testing was fair.  Speech was normal, and though 
processes were unchanged from the baseline.  There were no 
suicidal or homicidal ideations and no mania.  There was no 
evidence of audio or visual hallucinations or overt 
delusional thinking.  Insight and judgment were fair.  
Cognitive functioning was somewhat impaired, with poor 
concentration and memory.  The assessment was that the 
veteran's functioning was stable at an impaired level, with 
significant anxiety and depression, anhedonia and social 
isolation.  The veteran had near-daily intrusive thoughts, 
sleep disturbance, hypervigilance irritability, and 
avoidance.  The diagnosis was PTSD.  

Prior to his return to active duty in December 2003, the 
veteran exhibited a flattened affect, panic attacks, 
impairment of memory, judgment and insight described as only 
fair, disturbances of mood demonstrated by anxiety and 
depression, sleep disturbances and intrusive thoughts.  The 
Board finds that these symptoms more nearly approximate the 
criteria for a 50 percent evaluation.  Therefore, this 
rating is found to be appropriate.  38 C.F.R. § 4.7.  The 
veteran was not shown to exhibit the criteria for a 70 
percent rating such as suicidal ideations, obsessional 
rituals, illogical speech, near-continuous panic attacks or 
depression, impaired impulse control, spatial disorientation 
or neglect of personal appearance and hygiene.  As such a 
rating in excess of 50 percent was not warranted prior to 
December 2003.  

An examination was conducted by VA in June 2006.  At that 
time, on mental status examination, he was alert, 
cooperative and oriented.  He was neatly, but casually 
dressed and groomed.  He made good eye contact.  Speech was 
slow and halting.  There was no evidence of psychomotor 
agitation or retardation.  He described his mood as 
"mellow."  His affect was flat and he was tearful at times.  
His thought processes were logical and goal directed, 
without evidence of looseness of association.  He denied 
hallucinations and delusions, with the exception of 
flashbacks.  He was able to register three objects and 
recalled two of three objects after five minutes, with some 
prompts.  He was able to relate significant past personal 
information.  He demonstrated a capacity for abstract 
reasoning as evidenced by his interpretation of proverbs and 
similarities.  His judgment for hypothetical situations was 
good.  He reported periodic suicidal thoughts and reported 
that he had been depressed and thought of suicide since 
returning from Iraq.  The impression was PTSD, chronic, 
severe.  GAF score was 51.  The examiner indicated that the 
veteran had problems with insomnia, nightmares, flashbacks, 
intrusive thoughts, hypervigilance, an exaggerated startle 
response, decreased concentration and memory, irritability, 
anxiety, depression, periodic suicidal thoughts, and 
difficulty with trust and a sense of estrangements from 
others.  The examiner rendered an opinion that the veteran's 
social adaptability and interaction with others was severely 
to, at times, totally impaired due to his problems with 
irritability, depression, anxiety, and avoidance.  His 
flexibility, adaptability and efficiency in the industrial 
environment was severely to almost totally impaired due to 
problems with memory, concentration, distractibility, and 
irritability, in addition to depression and decreased 
motivation and energy levels.  The examiner estimated that 
the veteran's overall level of disability to be in the 
severe, to, at times, total range.  He was currently 
employed; although it is questionable as to how much longer 
he will be able to maintain his employment as he is having 
significant difficulties on the job related to his PTSD 
symptoms.  

The veteran exhibits symptoms that include suicidal 
ideations, increased depression, irritability, anxiety, and 
avoidance as well as impairment of memory, concentration and 
distractibility.  He is found to have difficulty in adapting 
socially as well as in a work-like setting, with the 
examiner questioning the veteran's ability to maintain his 
current level of employment.  Under these circumstances, the 
criteria for a rating of 70 percent have been met.  The 
veteran does not, as yet, exhibit total disability.  
Therefore a schedular 100 percent rating is not warranted.  


	(CONTINUED ON NEXT PAGE)





ORDER

A rating of 50 percent, but no more, for post-traumatic 
stress disorder (PTSD), prior to December 15, 2003, is 
granted, subject to the controlling regulations governing 
the payment of monetary benefits.  

A current rating of 70 percent, but no more, for post-
traumatic stress disorder (PTSD) is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


